 1   KESSENICK GAMMA & FREE, LLP
     MICHAEL A. GAWLEY (State Bar No. 294190)
 2   mgawley@kgf-lawfirm.com
     JAMES MAXWELL COOPER (State Bar No. 284054)
 3   mcooper@kgf-lawfirm.com
     44 Montgomery Street, Suite 3880
 4   San Francisco, California 94104
     Telephone: 415.362.9400
 5   Facsimile: 415.362.9401
 6   Attorneys for Plaintiff
     ANESTHESIOLOGY CONSULTANTS OF
 7   MARIN, A MEDICAL GROUP, INC.
 8
                               UNITED STATES DISTRICT COURT
 9
                            NORTHERN DISTRICT OF CALIFORNIA
10

11   ANESTHESIOLOGY CONSULTANTS OF               Case No. 4:18-cv-07170-HSG
     MARIN, A MEDICAL GROUP, INC.,
12                                               ORDER EXTENDING TIME FOR
                        Plaintiff,               PLAINTIFF TO MOVE TO STRIKE
13                                               DEFENDANT’S ANSWER
          vs.
14
     MULTIPLAN, INC.,                            [L.R. 6-1(b), 6-2]
15
                        Defendant.
16                                               Hon. Haywood S. Gilliam, Jr.
17   MULTIPLAN, INC.,
18                      Counter-Claimant,
            vs.
19
     ANESTHESIOLOGY CONSULTANTS OF
20   MARIN, A MEDICAL GROUP, INC.,
21                      Counter-Defendant.
22

23   MULTIPLAN, INC.,

24                      Third-Party Plaintiff,
            vs.
25
     MARIN INDIVIDUAL PRACTICE
26   ASSOCIATION, d/b/a MERITAGE
     MEDICAL NETWORK ACO,
27
                        Third-Party Defendant.
28
                                                                                Page 1
                             ORDER EXTENDING TIME FOR PLAINTIFF
                            TO MOVE TO STRIKE DEFENDANT’S ANSWER
 1                                           JOINT STIPULATION

 2

 3   IT IS HEREBY STIPULATED AND AGREED by and between the undersigned parties:

 4           1. That Anesthesiology Consultants of Marin, a Medical Group, Inc. (“Plaintiff”) and

 5   MultiPlan (“Defendant”) agree and stipulate to a request for an order from this Court to extend

 6   Plaintiff’s deadline to move to strike Defendant’s Answer from February 22, 2019 to March 15,

 7   2019.

 8           PURSUANT TO STIPULATION, IT IS SO ORDERED.

 9
     DATED: February 20, 2019                     ______________________________
10                                                Honorable Judge Haywood S. Gilliam, Jr.
11                                                UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                                 Page 2
                                ORDER EXTENDING TIME FOR PLAINTIFF
                               TO MOVE TO STRIKE DEFENDANT’S ANSWER
